This case comes before the Supreme Court upon a motion to certify. Pritz brought an action to enjoin the erection of an apartment building on a lot adjoining her lot in Cincinnati. She alleged that the permit issued by the Cincinnati Building Commissioner Vas irregular, that the coistruction was a violation of the Zoning Ordinance of the city and sought to enjoin the erection of the building pursuant to the permit, claiming irreparable damage to her property unless the defendants be enjoined.
The Superior Court held that the plaintiff as a resident and owner of an adjoining lot of the defendant owners had a right to maintain the present action; that the permit was unlawfully and irregularly issued in that it was impossible to build a building in accordance with the plans and specifications submitted. The defendants prosecuted error. In refusing injunctive relief the Court of Appeals held that one lot owner cannot enforce the restrictions of a Zoning Ordinance against another lot owner within the same zone by an equitable action of injunction. The plaintiff prosecuted error to the Supreme Court. The questions for the consideration of the Supreme Court are:
1. Has one lot owner a right to enjoin an adjoining lot owner from violating the Zoning Ordinance of the City of Cincinnati?
2. Was the building permit irregularly and unlawfully issued to the defendants?
3. Was there such a violation of the Zoning Ordinance as would justify the court in enjoining the defendants from erecting the apartment in question?